334 S.W.3d 926 (2011)
Daniel W. DWYER, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 71282.
Missouri Court of Appeals, Western District.
March 29, 2011.
Susan E. Summers, Esq., Kansas City, MO, for appellant.
Shaun J. Mackelprang, Esq., Mary Moore, Esq., Jefferson City, MO., for respondent.
Before: JOSEPH M. ELLIS, P.J., and ALOK AHUJA and KAREN KING MITCHELL, JJ.

ORDER
PER CURIAM.
Appellant Daniel W. Dwyer appeals the Buchanan County Circuit Court's denial of his motion for post-conviction relief under Supreme Court Rule 29.15 following an evidentiary hearing. Dwyer's single claim on appeal is that his trial attorney did not effectively represent him when counsel failed to file a motion to dismiss for prosecutorial vindictiveness after the State upgraded the charges against Dwyer on three different occasions prior to trial. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).